Citation Nr: 9925114	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  97-00 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement of the appellant to an apportionment of the 
veteran's disability compensation benefits prior to October 
28, 1996.

2.  Entitlement of the appellant to an apportioned share of 
the veteran's compensation benefits after October 28, 1996.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) from an October 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey that denied the appellant's claim for an apportionment 
of the veteran's disability compensation.  A notice of 
disagreement was received in November 1996.  A statement of 
the case was issued in November 1996.  A substantive appeal 
was received from the appellant in January 1997.  Contested 
claims procedures were followed.

The appellant has raised the issues of entitlement to CHAMPVA 
and Chapter 35 educational assistance benefits after October 
28, 1996.  The Board refers these issues to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran is in receipt of service-connected disability 
compensation for a kidney disorder evaluated as 100 percent 
disabling. 

2.  The appellant and the veteran were married in February 
1971; the appellant filed a claim for an apportionment of the 
veteran's disability compensation in July 1996.

3.  The veteran reasonably contributed to his spouse's 
support from July 1996 to October 28, 1996.

4. The veteran and the appellant were legally divorced on 
October 28, 1996.

5. The appellant has not demonstrated a financial hardship to 
the extent that would warrant a special apportionment from 
July until the date of her divorce from the veteran in 
October 1996.


CONCLUSIONS OF LAW

1.  The criteria for an apportionment of the veteran's 
disability compensation benefits to the appellant, from July 
to October 28, 1996, are not met.  38 C.F.R. §§ 3.450, 3.451 
(1998).

2.  Subsequent to October 28, 1996, the appellant was no 
longer entitled by law to an apportionment of veteran's 
compensation benefits.  38 U.S.C.A. § 101(31) (West 1991); 
38 C.F.R. § 3.1(j), 3.50, 3.452 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran's service-connected 
disability, a kidney disorder, has been evaluated as 100 
percent disabling since September 1990.  He had been in 
receipt of additional benefits for the appellant (his then 
spouse) from October 1978 up until November 1996, as they 
were divorced in October 1996.  The veteran no longer 
receives benefits for the appellant as a dependent.  

In a July 1996 statement, the appellant requested an 
apportionment of the veteran's disability compensation 
benefits.  According to a report of contact dated on August 
1, 1996, the appellant reported that she was receiving $280 
bi-weekly (although not specifically indicated in this 
report, it is apparent that this money was coming from the 
veteran).  In a statement received in mid-August 1996, the 
appellant reported monthly income of $1,500, $600 of which 
came from the veteran, and monthly expenses of $1,758.  In 
this statement, she related that she occasionally received 
checks for $280 from the veteran's girlfriend (whose account 
the veteran's disability compensation was apparently being 
deposited in) and that she had yet to receive a check that 
month.  

Also received in August 1996 was a statement from the 
veteran, who listed his monthly income of $1,976 and expenses 
of $3,206.  The income "column" did not include the $300 
per month he reported to be receiving from his cousin for 
food costs (his cousin was living with him).  The list of 
expenses column did not include reported monthly payments of 
$600 made to the appellant (the veteran was ordered by a 
State court to pay this as support), nor did it include 
support he reported to be providing his adult son who was 
apparently attending college at the time.  The veteran did 
indicate that he paid support monies to the appellant.  The 
veteran noted that his girlfriend did not contribute to the 
household expenses, but he did note that he borrowed money 
from her to make up the difference between his monthly income 
and expenses (he noted that she borrowed money from her 
credit cards and was seeking a second job).  In addition, the 
veteran set forth the amount of support he had paid the 
appellant over the years.  

Attached to the veteran's statements was an August 1996 
letter from the Community Medical Center indicating that the 
veteran owed that facility $5,170.93.  

In her November 1996 notice of disagreement, the appellant 
reported that the veteran had not been paying her $600 per 
month and that she had received no money from him since 
August 25, 1996.  She noted that she was three to six months 
behind on paying her bills.  

In December 1996, the veteran submitted a copy of a judgment 
of divorce from the Superior Court of New Jersey in Ocean 
County, wherein it is indicated that the veteran and 
appellant divorced on October 28, 1996.  The veteran was 
ordered to pay the appellant $55 per week for 4 years.  

In her January 1997 substantive appeal, the appellant related 
that she has not been able to pay any of her outstanding 
bills since May 1996 and that her mortgage was three months 
in arrears.  She also reported current monthly income of 
$1,538, contended that the veteran's reported expenses were 
exaggerated, and contended that her son had to pay back any 
support received from the veteran.  She also noted that the 
veteran lived in an apartment with his new wife and that his 
cousin rented his house.  

The appellant claims that she is entitled to an apportionment 
of the veteran's disability compensation.  In this regard, 
the Board notes that under VA regulations, all or any part of 
a veteran's benefits may be apportioned if the veteran's 
spouse and/or children are not residing with the veteran and 
the veteran is not discharging his or her responsibility for 
the spouse or children's support.  38 U.S.C.A. § 5307 (West 
1991); 38 C.F.R. § 3.450(a)(1)(ii) (1998).  In addition, 
where hardship is shown to exist, compensation may be 
specially apportioned between the veteran and his or her 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons interest.  38 C.F.R. § 3.451 (1998).  Factors to be 
considered include the amount of VA benefits payable, other 
resources and income of the parties in interest, and any 
special needs of the respective parties. Id.  Special 
apportionment is apparently meant to provide for claimants in 
situations in which the veteran is reasonably discharging his 
responsibility for the support of his dependents, but special 
circumstances exist which warrant giving the dependents 
additional support.

As noted above and as will be discussed below, this claim has 
been broken up into two issues, namely: entitlement of the 
appellant to an apportionment of the veteran's disability 
compensation benefits prior to October 28, 1996; and 
entitlement of the appellant to an apportioned share of the 
veteran's compensation benefits after October 28, 1996.  


I. Entitlement of the appellant to an apportionment of the 
veteran's disability compensation benefits prior to October 
28, 1996

After considering all of the evidence of record in light of 
the applicable regulations, the Board finds that an 
apportionment of the veteran's VA benefits to the appellant 
is not warranted from the period July 1996 (the month the 
claim was submitted) to October 28, 1996.  An apportionment 
under 38 C.F.R. § 3.450 (1998) is not warranted because the 
veteran reasonably discharged his responsibility for the 
support of the appellant.  

In early August 1996, the appellant indicated that she was 
receiving $280 bi-weekly from the veteran, and in mid-August 
indicated that she was receiving $600 per month from him in 
court-ordered support payments.  The veteran indicated that 
he was ordered by a State court to pay the appellant $600 per 
month during that time period and he indicated that he paid 
her that amount.  Thereafter, the appellant asserted that the 
veteran did not pay her for part of August, September, 
October, and November.  

The Board notes that the appellant's and the veteran's 
reports directly conflict.  However, the appellant has not 
submitted any objective evidence showing that the veteran 
failed to pay her support monies during the time period in 
question.  Both parties indicated that the veteran was 
ordered by the State court to pay the appellant $600 per 
month during the time period in question.  A full review of 
the correspondence from both parties shows that it is evident 
that the veteran has paid the appellant support for many 
years and that the appellant believes that she is entitled to 
receive such support from the veteran as she was married to 
him for many years.  The Board finds credible the report by 
the veteran that he has a long history of continuous support 
payments to the appellant.  Likewise, the appellant's 
statements essentially indicate that she has received a 
substantial portion of her support from the veteran in the 
past.  As such, and due to the lack of any concrete evidence 
to the contrary, the Board finds that the veteran's report 
that he was paying the appellant support payments as order by 
the State court to be credible as they are consistent with 
his past history of paying the appellant support monies.  As 
such, the Board is of the opinion that the veteran was 
reasonably discharging his financial responsibility to his 
spouse during the time period in question.

The Board also finds that an apportionment is not warranted 
under 38 C.F.R. § 3.451 (1998) because the while the 
appellant has demonstrated that hardship existed at the time, 
hardship also existed on the part of the veteran.  In this 
regard, the Board notes that the income and expense 
information received from both parties indicates that their 
respective monthly incomes were outweighed by their 
respective expenses, more so for the veteran.  In the 
veteran's case, it was also indicated that in August 1996 he 
owed more than $5,000 in medical expenses.  As noted, 
compensation may be specially apportioned between the veteran 
and his dependents on the basis of the facts in the 
individual case as long as it does not cause undue hardship 
to the other persons in interest. 38 C.F.R. § 3.451 (1998).

For the foregoing reasons, the Board concludes that the 
criteria for an apportionment of the veteran's VA benefits to 
the appellant, from July to October 28, 1996, are not met. 


II.  Entitlement of the appellant to an apportioned share of 
the veteran's compensation benefits after October 28, 1996

The appellant also contends, essentially, that she is 
entitled to an apportioned share of the veteran's 
compensation benefits after October 28, 1996. 

As noted above, all or any part of a veteran's compensation 
award may be apportioned if the veteran's spouse is not 
residing with the veteran and the veteran is not discharging 
his or her responsibility for the spouse's support.  
38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. § 3.450(a)(1)(ii) 
(1998).  

The law provides that a spouse is a person of the opposite 
sex who is a husband or wife.  38 U.S.C.A. § 101(31) (West 
1991); 38 C.F.R. § 3.50(c) (1998).  A wife is a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j). 38 C.F.R. § 3.50(a) (1998).  For VA benefit 
purposes, a marriage means a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j) (1998).  The 
Board notes that a marriage certificate from the City of 
Bayonne, New Jersey, indicates that the veteran and the 
appellant were married in February 1971.  The Board observes, 
as noted above, that the appellant and the veteran were 
divorced per a judgment of divorce by the Superior Court of 
New Jersey in Ocean County , entered on October 28, 1996.  
The appellant does not dispute the authenticity of this 
document, and in fact, she signed her consent to the decree 
and has acknowledged the divorce.  As such, the appellant was 
not the veteran's spouse after October 28, 1996.  

Therefore, based on this uncontradicted evidence 
demonstrating that the veteran and the appellant were 
divorced on October 28, 1996, the appellant is not entitled 
to an apportioned share of the veteran's compensation 
benefits after that date.  Under these circumstances, there 
is no authority in law which would permit the grant of an 
apportioned share of his benefits after this date, and the 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994). 



ORDER

The appeal is denied.


		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

